Citation Nr: 0802397	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-20 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1. Entitlement to a rating higher than 20 percent for 
diabetes mellitus type II.

2. Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder.



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1964 to February 1967. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

In statements, dated in September 2007, the veteran raised 
claims for increase for peripheral neuropathy of the upper 
and lower extremities and the claim for an earlier effective 
date for a total disability rating for compensation based on 
individual unemployability.  These claims are referred to the 
RO for appropriate consideration.

The claim for increase for post-traumatic stress disorder is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

Diabetes mellitus requires a restricted diet, but not insulin 
or the regulation of activities.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes 
mellitus type II have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2007).



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by a 
letters, dated in May 2003 and in March 2006.  The veteran 
was notified of the evidence needed to substantiate the claim 
for increase for the service-connected diabetes mellitus type 
II, namely, evidence that the disability had gotten worse.  
The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claim and the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying the evidence needed to substantiate a claim); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice about the effective date 
and the degree of disability assignable was provided after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in May 2007.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a VA 
examination.  As the veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On Agent Orange evaluation in August 2002, the assessment was 
diet control diabetes mellitus type II.  

By a rating decision, dated in November 2002, the RO granted 
service connection for diabetes mellitus type II as due to 
exposure to herbicides, and assigned a 10 percent rating 
under Diagnostic Code 7913.  

In March 2003, the veteran submitted the current claim for 
increase.  In a rating decision in July 2003, the RO 
increased the rating to 20 percent.  The veteran appealed the 
20 percent rating, which is now on appeal.  

On VA examination in May 2003, the examiner noted that the 
veteran was being treated with an oral agent medication for 
diabetes, but not insulin.  On examination, there was no 
evidence of ocular or cardiac complications of diabetes.  The 
diagnosis was overall fair glucose control. 

VA records show that in March 2004 the veteran's medication 
was adjusted because of morning hypoglycemic episodes.  
Throughout 2003 and most of 2004 the veteran was on one oral 
agent medication for diabetes, but not insulin.  In early 
2005, the medication for diabetes was change, but insulin was 
not prescribed.  In 2006 and 2007, the veteran was on two 
medications for control of diabetes, but not insulin. 

In a rating decision, dated in June 2005, the RO granted 
service connection for peripheral neuropathy and carpal 
tunnel syndrome of the right and left upper extremities as 
due to diabetes mellitus type II, which are separately rated 
as 20 percent disabling.  The RO also granted service 
connection for peripheral neuropathy of the right and left 
lower extremities as secondary to the service connected 
diabetes mellitus, and assigned separate ratings of 20 
percent. 

Legal Criteria

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.


The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007)

Diabetes mellitus is currently rated 20 percent under 
Diagnostic Code 7913. Under Diagnostic Code 7913, the 
criteria for the next higher rating, 40 percent, are insulin, 
a restricted diet, and regulation of activities.

Analysis

Although the VA records disclose that in March 2004 the 
veteran's diabetes mellitus was complicated by hypoglycemic 
episodes, the hypoglycemic episodes were subsequently 
controlled by adjusting the veteran's medication.   

VA records from 2002 to 2007 show that the veteran is on 
medication to control his diabetes, but insulin has not been 
prescribed.  In the absence of evidence that the veteran 
requires insulin to control diabetes or evidence that his 
physical activities are regulated due to diabetes, that is, 
the avoidance of strenuous recreational activities, at any 
time during the appeal period, the criteria for the next 
higher rating under Diagnostic Code 7913 have not been met.

As the preponderance of the evidence is against the claim, 
and the benefit-of-the doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 20 percent for diabetes mellitus type II 
is denied.




REMAND

On VA psychiatric examination in April 2006, the examiner 
stated that he was unable to ascertain the veteran's degree 
of cognitive impairment without reviewing psychological 
testing, which was done by a private psychologist.  He also 
stated that there were no psychiatric records to review from 
Kaiser Permanente. 

In a statement, dated in September 2007, the veteran 
indicated that he has been awarded disability benefits from 
the Social Security Administration because of post-traumatic 
stress disorder and that a VA vocational rehabilitation 
specialist found that he was unable to work. 

In light of the above, under the duty to assist, further 
evidentiary development is needed.  Accordingly, the case is 
REMANDED for the following action:

1. Ask the veteran to either submit or 
authorize VA to obtain the report of 
psychological testing conducted in April 
2005 and the psychiatric records from 
Kaiser Permanente.

2. Obtain the records of the Social 
Security Administration.

3. Associate the veteran's VA vocational 
rehabilitation file with his claims 
folder. 

4. After the above development, determine 
whether a VA psychiatric examination or 
medical opinion is necessary to determine 
the current level of impairment due to 
post-traumatic stress disorder and, if so, 
schedule the veteran for a VA psychiatric 
examination.  The claims file must be 
reviewed by the examiner.





5. After the above action is completed, 
adjudicate the claim.  If the benefit 
sought remains denied, furnish the veteran 
a supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


